Citation Nr: 0311598	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  02-01 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar 
disc disease, from September 23, 2002.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from March 1987 to March 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO), that continued the evaluation of the veteran's 
service connected lumbar disc disease at 40 percent.  It is 
noted that during the course of this appeal, the rating 
criteria for intervertebral disc disease changed effective 
September 23, 2003; therefore the increased rating issue in 
this case was split to provide additional development 
pursuant to the new regulations from the effective date of 
the new regulation.  In January 2003, the issue of 
entitlement to a rating in excess of 40 percent for lumbar 
disc disease, prior to September 23, 2002 was decided, 
therefore that issue is no longer before the Board.  


REMAND

As to the instant issue on appeal, in January 2003, 
additional development was undertaken by the Board pursuant 
to authority granted by 38 C.F.R. § 19.9 (a)(2) (2002); as 
part of the development, additional evidence was received.  
However, in light of the recent case, Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003), where 38 C.F.R. 
§ 19.9(a)(2) was invalidated, a remand is required for the 
agency of original jurisdiction, in this case the RO, for 
initial consideration of the additional evidence received.  
Further, in this case, other development is required.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The new law and regulations have 
not been provided to the veteran regarding the specific issue 
on appeal.  Therefore, to fully comply with the VCAA, on 
Remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification 
requirements set forth in the new law.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As noted above, during the course of this appeal, the rating 
criteria for intervertebral disc syndrome changed.  See 67 
Fed. Reg. 54345-54349 (Aug. 22, 2002).  The change was 
effective September 23, 2002.  

Under the "old" criteria, prior to September 23, 2002, a 20 
percent rating is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating may be 
assigned for severe intervertebral disc syndrome; recurring 
attacks, with intermittent relief.  A 60 percent rating may 
be assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

Under the "new" criteria, effective from September 23, 
2002, ratings are assigned based on incapacitating episodes.  
A 20 percent rating is assigned where there have 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 
40 percent rating is assigned where there have been 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent rating is assigned with incapacitating episodes 
having a total of at least 6 weeks during the past 12 months.  
Ratings are also for assignment based on chronic orthopedic 
and neurologic manifestations if that results in a higher 
rating. 

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Pursuant to the abovementioned development by the Board in 
this case, neurological and orthopedic VA examinations were 
provided.  However, the examination reports do not provide 
adequate information to fully evaluate the veteran.  Any 
nerves affected by the service connected lumbar disc disease 
was not described and further, both the neurological and 
orthopedic examiners indicated that further testing including 
an MRI and x-ray were to be done.  There is no record of such 
tests, if so provided, in the claims file.  Therefore, a new 
examination to fully evaluate the veteran's service connected 
lumbar disc disease under the old and new regulations should 
be provided and any recommended testing results and review by 
the examiner thereof should be included with the examination 
report.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West 2002) are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  The veteran should be scheduled for a 
VA neurological examination to determine 
the current severity of his service 
connected lumbar disc disease.  The 
claims file should be made available and 
reviewed by the examiner in connection 
with the examination.  The examiner 
should be furnished with a copy of the 
new and old rating criteria.  All 
indicated special tests and studies 
should be accomplished and included with 
the examination report.  The examination 
report must contain sufficient clinical 
information so that the Board may address 
each and every criteria to be considered 
under the rating criteria (as currently 
constituted and as in effect prior to the 
recent change).  

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case (SSOC). 

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


